McGuire, J. (concurring).
I agree that this case is controlled by McCarthy v Aetna Life Ins. Co. (92 NY2d 436 [1998]), and that Caswell’s motion for summary judgment should have been granted to the extent of declaring him the sole beneficiary of the ‘854 policy. I agree as well that given the conflicting claims to the policy proceeds, plaintiff properly commenced this interpleader action and sought to be discharged of its obligations under the policy. Although I also agree that the branch of plaintiff s cross motion seeking costs, disbursements and reasonable attorneys’ fees under CPLR 1006 (f) was properly granted to the extent of setting the matter down for a framed issue hearing, I believe plaintiffs claim therefor warrants additional discussion.
In directing an award of expenses, costs and disbursements “as may be just,” CPLR 1006 (f) makes plain that the matter is committed to the sound discretion of the court (see also Fischbein, Badillo, Wagner v Tova Realty Co., 193 AD2d 442, 444-445 [1993]). The statutory language, moreover, contemplates that *10all relevant facts and circumstances are to be considered. Although the majority recognizes that “any award of attorneys’ fees should be limited,” it provides no guidance to Supreme Court with respect to the factors which should inform its discretion. Indeed, the majority notes only what is true in all cases in which an interpleader action properly is commenced: “that plaintiff has no interest in the underlying dispute and has been required to establish only its entitlement to interpleader relief as a neutral stakeholder.” In addition, the majority’s writing is ambiguous on the question of whether some award of attorneys’ fees is required. In my judgment, that question should be answered with an unequivocal “no,” and at least a modicum of guidance is warranted. Regardless of whether “more specific guidelines” are necessary to the resolution of this appeal, they unquestionably are appropriate. The majority provides virtually no guidance and does not cite a single decision of this Court or any other court that provides any.
In the first place, not all stakeholders forced to participate in disputes in which they are disinterested have the same equitable claim to recover their costs, disbursements and reasonable attorneys’ fees. In this regard, the decision by the Second Circuit Court of Appeals in Travelers Indem. Co. v Israel (354 F2d 488 [1965]), construing the analogous federal interpleader statute (28 USC § 1335), is instructive. There, insurance companies brought an interpleader action to resolve competing claims to liability on five fire insurance policies, four of the insurers contending on appeal that they should have been awarded costs and counsel fees “because they were disinterested stakeholders who brought the interpleader solely for the benefits of claimants” (354 F2d at 490). After noting that interpleader was an “equitable remedy . . . devised by the chancellors” (id.), Judge Friendly rejected their claim:
“We are not impressed with the notion that whenever a minor problem arises in the payment of insurance policies, insurers may, as a matter of course, transfer a part of their ordinary cost of doing business [to] their insureds by bringing an action for interpleader. Denial of allowances in this case was by no means an abuse of discretion” (id.).
In Travelers Ins. Co. v Estate of Garcia (2003 WL 1193535, *5, 2003 US Dist LEXIS 2828, *13 [ED NY 2003]), the court upheld the insurer’s claim for costs and attorneys’ fees, stressing the “unique problems” with which the insurer was confronted. *11Significantly, however, the court made clear that such an award hardly was to be granted as a natter of course:
“Usually, courts need not award’ attorneys' fees in interpleader actions where the fees are expenses incurred in the ordinary course of business. See Correspondent Servs. Corp. v. J.V.W. Investments Ltd., 204 F.R.D. 47, 49 (S.D.N.Y.2001). This is particularly true in the case of insurance companies, where minor problems that arise in the payment of insurance policies must be expected and the expenses incurred are part of the ordinary course of business. Travelers Indem Co. v. Israel, 354 F.2d 488, 490 (2d Cir.1965)" (2003 WL 1193535, *5, 2003 US Dist LEXIS 2828, *12-13; see also Commercial Union Life Ins. Co. of N.Y. v Almonor, 1999 WL 292562, *1, 1999 US Dist LEXIS 6857, *4 [SD NY 1999] [“The ordinaiy cost of doing business in the life insurance industry must reflect the need for interpleader actions in some cases. Because this interpleader action was relatively simple and plaintiff has not submitted eny reason why the costs of this interpleader action have exceeded the ordinary cost of doing business, plaintiff’s motion for attorney(s’) fees is denied”]).
Merrimack Mut. Fire Ins. Co. v Moore (91 AD2d 759 [1982]) provides additional guidance. There, the Third Department held that the trial court did not abuse its discretion in denying the stakeholder’s motion for attorneys’ fees, costs and disbursements, given that it had been dilatory in commencing the action (id. at 761). This conclusion is consonant with the equitable origins of interpleader relief and the venerable maxim that “[h]e who seeks equity must do equity” (Langel v Betz, 250 NY 159, 162 [1928]). That is not to say, of course, that the absence of dilatory conduct or other fault requires that a successful stakeholder be given relief under CPLR 1006 (f). From the premise that a motion for that relief can be denied on the basis of dilatory conduct or other fault, it scarcely follows that the motion must result in an actual award whenever there is no dilatory conduct or other fault.
A determination that the stakeholder properly brought the interpleader action and should be discharged from liability in whole or in part, in my judgment, is a necessary but not a sufficient condition for an award of costs, disbursements and *12reasonable attorneys’ fees unier CPLR 1006 (f). A showing by the stakeholder that it has done no wrong establishes only that it has cleared one diurfie potentially barring its eligibility for this equitable remedy. Clearing a hurdle, of course, is not the same as reaching the finish line. In exercising their discretion on the basis of all relevant facts and circumstances, trial courts reasonably may conclude in particular cases that successful stakeholders who have done no wrong should not receive any award or an award of some expenses, costs and disbursements, with or without all or some reasonable attorneys’ fees.1
Whether plaintiff should in fact be awarded any expenses, costs or disbursements, including any attorneys’ fees, cannot, of course, be determined on the present record. However, because the statute directs that the court “shall impose such terms relating to payment of expenses, costs and disbursements as may be just” (CPLR 1006 [f] [emphasis added]), Supreme Court did not err in according plaintiff an opportunity at a framed issue hearing to attempt to make its case. At that hearing, Supreme Court should be able to take into account, among other things, the less than compelling nature of the executors’ claims to the policy’s proceeds.2
Tom, J.P., Mazzarelli and Catterson, JJ., concur with Fptedman, J.; McGuire, J., concurs in a separate opinion.
*13Order, Supreme Court, Bronx County, entered on or about March 7, 2005, modified, on the law, to grant defendant Caswell’s motion for summary judgment to the extent of declaring him the sole beneficiary of the subject insurance policy, and otherwise affirmed, without costs.

. To take a perhaps extreme example, it surely would not be an abuse of discretion for a trial court to decline to award any attorneys’ fees in a case in which the amount of the otherwise reasonable attorneys’ fees sought by a successful insurer-stakeholder that did no wrong represents a large percentage of the amount of the disputed policy proceeds, the adverse claim prompting the interpleader action was of dubious merit and the attorneys handling the matter were employees of the insurer.


. I recognize that in McCarthy the Court of Appeals was not confronted with the exact issue presented in this case—whether to give effect to a specific testamentary disposition of insurance policy proceeds that is inconsistent with the actual beneficiary designation under the policy. As the majority persuasively demonstrates, however, the result in this case is essentially dictated by the rationale in McCarthy. Without prejudging the outcome of the framed issue hearing, and despite Supreme Court’s denial of Caswell’s motion for summary judgment declaring him the sole beneficiary of the policy, it well may be reasonable to conclude that the claims of the executors presented plaintiff only with the kind of “minor problem[ ] that arise[s] in the payment of insurance policies” that “must be expected” and which causes expenses to be incurred that “are part of the ordinary course of business” (Travelers Ins. Co. v Estate of Garcia, 2003 WL 1193535, * 4, 2003 US Dist LEXIS 2828, *13).